838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence N. FOXWORTH, Plaintiff-Appellant,v.WORLD BOOK ENCYCLOPEDIA, INC., Ronald Hickman, Ivory Egypt,Garnet Hammond, Defendants-Appellees,andJames Gibson, Defendant.
No. 87-2128.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 16, 1987.Decided Jan. 27, 1988.

Clarence N. Foxworth, appellant pro se.
T. Michael Curtis, for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, JAMES DICKSON PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Clarence N. Foxworth appeals from an order granting the defendants' motion for summary judgment in Foxworth's pro se diversity action seeking damages for breach of contract and defamation.  Foxworth failed to respond timely to a request for admissions served on him by the defendants.  Under Fed.R.Civ.P. 36(a), the matters asserted in the request for admissions are deemed true.  Since there remained no genuine issue of material fact for trial, the district court properly entered summary judgment against Foxworth.    See Moosman v. Joseph P. Blitz, Inc., 358 F.2d 686 (2d Cir.1966);  Weva Oil Corp. v. Belco Petroleum Corp., 68 F.R.D. 663 (N.D.W.Va.1975).


2
Prior to entering summary judgment, the district court failed to inform Foxworth of his right to file affidavits and other responsive materials and of the possible consequences of failing to file such materials.    See Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975).  However, we deem the error harmless because of the conclusiveness of the admissions to which Foxworth was bound under Fed.R.Civ.P. 36(b).


3
We dispense with oral argument because the facts and legal arguments are adequately presented in the briefs and record and the decisional process would not be significantly aided by oral argument.


4
AFFIRMED.